DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-6, 9-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sullivan (U.S. Publication No. 2004/0036485).  Johnson teaches a substrate holder 100/200/300 for holding the substrate; an array of coplanar capacitive plates 208/308 (also see figs 1-5) in proximity to the substrate holder; a fluid supply configured to deliver a fluid to the substrate held on the substrate holder (abstract, “depositing an aliquot-sized sample on a sample receiving substrate”, also see fig. 8 and paragraph 46); and sensing electronics 604/606 in electrical connection to the coplanar array of capacitive plates (also see figs 6-7), wherein the sensing electronics periodically connect two poles of a current (a current source is applied across the electrodes 108, 109”, paragraph 33, “a sinusoidal signal ….is applied”, paragraph 34, “As an alternative to the input signal described above, more complex signals can be applied to the sample fluid…..”) to at least one pair of coplanar capacitive plates and detects an output signal indicative of an electric property (para 32, “sensing the energy transfer properties”, para 33 “The real and imaginary parts of the complex impedance of the circuit path from one electrode 108 through the sample fluid 102 to the other electrode 109 are measured.”, para 34, “measuring impedances across a range of frequencies”) between the at least one pair of coplanar capacitive plates.  Regarding claim 4, 804 can be interpreted as the substrate holder. The plates would be on 806. Regarding claim 5, the applicant is directed to review paragraph 58.  Regarding claim 6, the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sullivan (U.S. Publication No. 2004/0036485).  It is the examiner’s position that it figure 7 could be interpreted such that the array of coplanar capacitive plates are integral with the substrate holder.  The following is presented to expedite prosecution.  Sullivan teaches the salient features of the claimed invention. It would have been obvious to one having ordinary skill in the art at the time the invention was made to integrate the coplanar capacitive plates with the holder for the purpose of marketing the item as a single unit (versus making a consumer purchase both electronics and holder and then assemble them). The applicant should note that it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893)

Claims 6-8 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan (U.S. Publication No. 2004/0036485) in view of Aouad (U.S. Publication No. 2012/0241045).  Sullivan already acknowledges comparing droplet presence compared to droplet absence as discussed in .

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MAHONEY whose telephone number is (571)272-2122.  The examiner can normally be reached on 9-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER E MAHONEY/Primary Examiner, Art Unit 2852